Name: Regulation (EEC) No 729/69 of the Council of 22 April 1969 amending Articles 7 and 8 of Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 200 Official Journal of the European Communities 23.4.69 Official Journal of the European Communities No L 96/1 REGULATION (EEC) No 729/69 OF THE COUNCIL of 22 April 1969 amending Articles 7 and 8 of Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar 0-60 units of account per 100 kilogrammes seems appropriate as the minimum alteration in the components of the calculation ; Whereas Article 8 of Regulation (EEC) No 766/68 lays down detailed rules for calculating the refund on the products listed in Article 1 ( 1 ) ( d ) of Regulation No 1009/67/EEC; whereas several basic amounts of the refund may be applied successively to the products in question in any one month; whereas that Article should therefore be amended; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as amended by Regulation (EEC) No 2100/68 ,2 and in particular Article 17 (2) thereof ; Having regard to the proposal from the Commission ; Whereas Article 7 (2) and (3 ) of Council Regulation (EEC) No 766/68 ® of 18 June 1968 laying down general rules for granting export refunds on sugar contains general rules for fixing the export refund on the products listed in Article 1 ( 1 ) (d ) of Regulation No 1009/67/EEC; whereas the need to establish a balance with the use of products brought in under inward processing arrangements constitutes an exception to these general rules ; whereas Article 7 (4) of Regulation (EEC) No 766/68 provides that, if the basic amount of the refund is to be altered at the time of the monthly fixing or between two monthly fixings, the components used in calculation must have undergone a minimum variation; Whereas experience has demonstrated that the present system does not satisfy the needs of the economy ; whereas, in order to remedy this situation , Article 7 (2) and Article 7 (3 ) should have equal force and whereas there should no longer be any need for the components used in calculation to have undergone a minimum variation if the basic amount of the refund is to be altered at the time of the monthly fixing; whereas this requirement should, however, be retained in the case of any alteration between two monthly fixings ; whereas an amount of The following shall be substituted for Article 7 of Regulation (EEC) No 766/68 : ' 1 . The basic amount of the refund shall be fixed each month for the products listed in Article '1 ( 1 ) (d) of Regulation No 1009/67/EEC. 2 . The basic amount for the products referred to in paragraph 1 , with the exception of sorbose, shall be equal to one-hundredth of the amount established by taking into account : ( a ) the difference between the intervention price for white sugar for the Community area with the largest surplus for the month for which the basic amount is fixed, and the quotations or prices for white sugar recorded on the world market ; (b ) the need to establish a balance between :  the use of Community basic products in the manufacture of processed goods for export to third countries , and 1 OJ No 308 , 18.12.1967, p . 1 . 2 OJ No L 309, 24.12.1968, p . 4. 3 OJ No L 143, 25.6.1968, p . 6.  the use of third country products brought in under inward processing arrangements . Official Journal of the European Communities 201 5 . The application of the basic amount of the refund may be limited to some of the products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/EEC.' Article 2 3 . In the case of sorbose, the basic amount of the refund shall be equal to the basic amount of the refund less one-hundredth of the production refund valid pursuant to Regulation (EEC) No 765/68 for the products listed in Annex I to that Regulation. 4 . The basic amount of the refund may not be altered between monthly fixings unless the spot price for 100 kilogrammes of white sugar quoted on the Paris Bourse is more than 0-60 units of account higher or lower than the spot price quoted on the day on which the basic amount in force was fixec . The variation of the basic amount of the refund may not exceed one-hundredth of the difference between the spot prices referred to in the first subparagraph. The words 'for the month in which the product in question is exported' shall be deleted from Article 8 ( 1 ) of Regulation (EEC) No 766/68 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1969 . For the Council The "President J. P. BUCHLER